ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_04_EN.txt.                                                                                               396




                         SEPARATE OPINION OF JUDGE AD HOC MAHIOU

                 [Translation]

                    Principles governing reparation of an injury resulting from a wrongful act of a
                 State — Reparation for the non‑material or moral injury, the loss of personal pro‑
                 perty and other material injury (professional remuneration and loss of earnings) —
                 Determination of the amount of compensation due from the DRC to Guinea on
                 behalf of Mr. Diallo — Time‑limit for payment and rate of interest payable in case
                 of non-payment — Procedural costs

                    1. Following the Judgment of 30 November 2010, the Court asked the
                 Parties to negotiate an agreement on the amount of compensation, setting
                 a deadline of six months from the date of the Judgment for them to do so.
                 It would seem that there were no real negotiations, doubtless because the
                 differences between the two Parties on the amount of the compensation
                 were too great. They blame one another for this failure, as can be seen
                 from their written submissions. In light of this failure, it is thus for the
                 Court to rule on the Parties’ claims in order to determine the amount of
                 compensation owed by the Democratic Republic of the Congo (“the
                 DRC”) to the Republic of Guinea (“Guinea”).

                    2. It should be noted that the Court has seldom had occasion to rule
                 on the issue of compensation, and in particular to determine its amount.
                 While it had already identified the principles which should govern repara-
                 tion of an injury resulting from an illegal act of a State in the celebrated
                 case of the Factory at Chorzów, it has only ever applied them in practice
                 in a single case, the Corfu Channel, where it determined the amount of
                 compensation due from Albania on account of the material and personal
                 injury caused by mines to vessels of the British Royal Navy.

                    3. The principles governing compensation for injury resulting from
                 internationally wrongful acts are, for the most part, quite firmly estab-
                 lished in international law, under the rules derived both from interna-
                 tional conventions and from the jurisprudence of various international
                 courts and tribunals (Permanent Court of International Justice and Inter-
                 national Court of Justice, arbitral tribunals and, above all, regional
                 human rights courts), as well as from the Draft Articles of the Interna-
                 tional Law Commission (“ILC”) on the Responsibility of States, the work
                 of the International Human Rights Commission and, finally, the work of
                 legal commentators. The issue which we must address is the extent to
                 which those principles can be applied to the present case and on what
                 bases compensation should be determined.


                                                                                                76




6 CIJ1032.indb 149                                                                                    26/11/13 09:37

                                 ahmadou sadio diallo (sep. op. mahiou)                    397

                    4. In fact, the substance of the deliberations on compensation was very
                 largely predetermined by the above‑mentioned Judgment of 30 Novem-
                 ber 2010, where the Court had decided that, on account of the violation
                 of certain provisions of the International Covenant of Civil and Political
                 Rights, of the African Charter on Human and People’s Rights and the
                 Convention on Consular Relations, the DRC was obliged to make repa-
                 ration for the resultant loss and injury. It should be noted at the outset
                 that the Court precluded reparation in kind, which has logically been the
                 basic principle for the reparation of injury, since the celebrated dictum of
                 the Permanent Court of International Justice in the case concerning the
                 Factory at Chorzów :
                     “reparation must, as far as possible, wipe out all the consequences of
                     the illegal act and re‑establish the situation which would, in all prob-
                     ability, have existed if that act had not been committed” (Factory at
                     Chorzów, Merits, Judgment No. 13, 1928, P.C.I.J., Series A, No. 17,
                     p. 47).
                    5. Given that Guinea is not requesting restitution in kind and that,
                 moreover, in this case that is no longer possible, the aim of the present
                 Judgment is to rule on payment of a sum corresponding to the value
                 which a restitution in kind would bear, on the basis of the conditions
                 likewise set out in Factory at Chorzów, namely by envisaging “the award,
                 if need be, of damages for loss sustained which would not be covered by
                 restitution in kind or payment in place of it” (ibid.), these being “the prin‑
                 ciples which should serve to determine the amount of compensation due for
                 an act contrary to international law” (ibid.) (emphasis added). This solu-
                 tion, which forms part of general international law, was taken up in Arti-
                 cle 36, paragraph 1, of the 2001 ILC Draft Articles, according to which
                 “[t]he State responsible for an internationally wrongful act is under an
                 obligation to compensate for the damage caused thereby, insofar as such
                 damage is not made good by restitution” (emphasis added). As we also
                 know, in the more precise context of human rights violations, the relevant
                 texts and practice require the culpable State to compensate the injured
                 person in full.


                    6. How can we ensure that compensation results in full reparation ?
                 The Court has based itself on information and practice regarding the
                 various courts and tribunals mentioned above, or other organs which
                 have addressed the issue. Two courts have played a particularly impor-
                 tant role in defining the parameters of compensation : the European Court
                 of Human Rights and the Inter‑American Court of Human Rights. Their
                 decisions have provided a reference scale and been a source of inspiration
                 for the Court, even though, of course, the latter is not bound by the deci-
                 sions of these two regional courts and, moreover, the context of diplo-
                 matic protection gives the present case a special character. It may be
                 helpful to recall that, according to Principle 20 of resolution 60/147

                                                                                            77




6 CIJ1032.indb 151                                                                                26/11/13 09:37

                                 ahmadou sadio diallo (sep. op. mahiou)                    398

                 adopted by the United Nations General Assembly on 16 December 2005
                 on the Basic Principles and Guidelines on the Right to a Remedy and
                 Reparation for Victims of Gross Violations of International Human
                 Rights Law,
                     “compensation should be provided for any economically assessable
                     damage, as appropriate and proportional to the gravity of the viola-
                     tion and the circumstances of each case, resulting from gross viola-
                     tions of international human rights law . . .”.

                   7. It is apparent from international practice that a floor and a ceiling
                 have to be established, between which the indemnity must lie, so as to
                 create a balance between two considerations :
                 — on the one hand, to ensure effective compensation for all the conse-
                   quences of the internationally wrongful act ;
                 — on the other hand, to avoid making compensation excessive, or giving
                   it a punitive character.
                    8. We still have to ascertain what exactly are the injuries in respect of
                 which compensation is to be made and what is the amount of compensa-
                 tion that would fully make good the damage suffered. It is on this issue
                 that in my view the Judgment adopts a particularly restrictive view of the
                 compensable injuries, as a result of which I am unable to subscribe fully
                 to the solution reached. First, we have to distinguish between the injuries
                 suffered by the Guinean State and those suffered by its national,
                 Mr. Diallo. Since this case concerns human rights, and in particular the
                 individual rights of the victim, I will naturally begin with the injuries suf-
                 fered by Mr. Diallo, since he is at the heart of the case in these diplomatic
                 protection proceedings. In this regard, the Court distinguishes two types
                 of injury for purposes of ruling on their compensation : non‑material or
                 moral injury, and material injury, which it breaks down into a certain
                 number of heads of compensation according to Guinea’s claims.




                                   I. Compensation for Non-Material
                                           or Moral Injury

                    9. The Court duly found a certain number of facts, including an initial
                 period of arbitrary detention in 1988, which was disallowed because
                 Guinea pleaded it too late, and above all an arbitrary detention of almost
                 two and half months, with no information as to the grounds for this, no
                 possibility of communicating with the Guinean authorities and no means
                 of knowing what the ultimate outcome might be. It is clear that, quite
                 apart from the unpleasantness of being subjected to conditions of deten-
                 tion as disagreeable as they were painful and distressing, such a situation

                                                                                            78




6 CIJ1032.indb 153                                                                                26/11/13 09:37

                                 ahmadou sadio diallo (sep. op. mahiou)                     399

                 engenders a sense of anxiety or anguish which is particularly intense and
                 stressful for the detained individual, in that he is in a state of total uncer-
                 tainty in regard to his future fate.
                    10. In the present case, the mental harm resulted from the conduct of
                 the Congolese authorities, who began harassing Mr. Diallo as soon as he
                 attempted to recover debts owed to him by certain public bodies or
                 undertakings. Not only was he detained, but it was sought by various
                 means to discredit and undermine him professionally, by besmirching his
                 reputation and his honour, in particular by accusing him of having bribed
                 government officials and judges, without allowing him to defend himself
                 against such allegations, which were not supported by the slightest evi-
                 dence. As it happened, the Congolese judges themselves did not act on
                 these accusations, but the fact that they had been made and the publicity
                 surrounding them had extremely damaging consequences for the activi-
                 ties of the accused individual, and for his future presence in Zaïre (now
                 the Democratic Republic of the Congo).

                    11. It is appropriate to recall here the context of the period during
                 which these events took place, when there was an authoritarian, single‑
                 party régime, with a press entirely controlled by the State, which could
                 launch or spread all kinds of accusations, without the individual under
                 attack being able to avail himself of any means of defence in order to
                 deny or dispute the acts of which he was accused. The aim was to dis-
                 credit Mr. Diallo with influential persons at national and international
                 level, because he had gradually built up an important network of relation-
                 ships in order to reap the profits from the activities of the two companies
                 which he managed. We know that, in general, personal relations play a
                 substantial role in running and maintaining a successful business, and
                 that is a fortiori all the more true in Africa and in the former Zaïre, given
                 the importance of human relationships in African society and the charac-
                 teristics of the political system then obtaining in that country.

                    12. Mr. Diallo’s problems with the Congolese authorities created a
                 prejudicial situation in respect of which he must be paid adequate com-
                 pensation. It is true that the amount of such compensation is not alto-
                 gether easy to determine, given that this is a situation where the subjective
                 elements predominate over objective criteria. While international prac-
                 tice, and in particular the practice of courts and tribunals, can provide
                 bases of comparison, albeit with important variations, the Court quite
                 correctly relies essentially on equity in order to arrive at a fair and reason-
                 able amount of compensation.
                    13. The wrongful acts of the Congolese authorities were a source of
                 physical and psychological suffering, of frustration, humiliation and dis-
                 honour, not only during the periods of detention, for those sufferings
                 have continued for long afterwards and still continue today, more than
                 17 years after the events which triggered them. Indeed, an entire life has
                 been ruined as a result of the two spells of arbitrary imprisonment fol-

                                                                                             79




6 CIJ1032.indb 155                                                                                 26/11/13 09:37

                                 ahmadou sadio diallo (sep. op. mahiou)                     400

                 lowed by a brutal expulsion from a country where the victim had lived for
                 32 years, to the point where Mr. Diallo looked upon it as a second home-
                 land. On this issue, I agree with the Court’s approach, while taking the
                 view that, even if no sum of money can truly make full reparation for
                 mental harm, it would certainly have been fairer to award a sum greater
                 than US$85,000. However, notwithstanding these misgivings, I am in
                 agreement with the Court’s final decision.



                           II. Compensation in respect of Personal Property

                    14. In regard to compensation for personal property, the Court has
                 found itself in some difficulty in ruling on the extent and reality of the loss
                 suffered by Mr. Diallo, because the evidence provided by the Applicant is
                 far from conclusive in respect of the contents of the apartment, and
                 indeed totally lacking in relation to the list of valuable items and the
                 ­contents of the bank accounts.

                    15. For the contents of the apartment, there is admittedly an inven-
                 tory, but it is very approximate and, in particular, it is difficult to deter-
                 mine what could have happened between Mr. Diallo’s arrest and the time
                 when it was drawn up, since items could have been removed during that
                 period. This is not simply pure speculation, for Mr. Diallo enjoyed a very
                 high standard of living and had contacts with many personalities in the
                 political and business world, which would lead one to believe that he was
                 living in a comfortable, well‑furnished apartment. For that reason, while
                 paragraph 36 specifies a lump sum of $10,000 as compensation for the
                 loss concerning the contents, it may be felt that this is an underestimate
                 of the amount of the loss and that, in equity, it could be valued at an
                 amount higher than that decided on by the Court. However, here again,
                 I have finally accepted the Court’s reasoning and decision.

                    16. In regard to the particularly valuable items in respect of which
                 compensation is claimed, all that the Applicant has produced to the Court
                 is a simple list, without any evidence to confirm the items’ actual existence
                 and value. That does not necessarily mean that those items did not exist,
                 since, as previously stated, Mr. Diallo enjoyed a very high standard of
                 living before encountering the troubles which led not only to the ruin of
                 his companies, but also to his own personal ruin. It thus would not have
                 been unreasonable to give credit to his claim to possession of the property
                 mentioned in the list. Indeed, while it is understandable that, in the
                 absence of any evidence, the Court could not base itself purely and simply
                 on the Applicant’s affirmation, it would have been possible for it not
                 to dismiss the claim outright ; given that its decision is based on equity,
                 the Court could have made a symbolic award of an appropriate lump‑
                 sum amount. The Court did not consider that it should do so and,

                                                                                             80




6 CIJ1032.indb 157                                                                                 26/11/13 09:37

                                 ahmadou sadio diallo (sep. op. mahiou)                    401

                 while expressing my misgivings, I have not voted against the solution
                 adopted.


                              III. The Loss of Professional Remuneration
                                        and Potential Earnings

                    17. In regard to this head of damage, it may be regretted that Guinea’s
                 claim is not only disproportionate and manifestly excessive, but, further-
                 more, that it interprets the Court’s Judgment of 2010 in a way that goes
                 beyond what it states, in seeking to include losses suffered by the compa-
                 nies managed by Mr. Diallo, whereas the Court excluded such losses and
                 consequently rejected the possibility of any compensation therefor. It fol-
                 lows that the Court is bound, naturally and logically, to act in accordance
                 with its previous Judgment and to dismiss the claim for compensation in
                 respect of all items relating to any losses of the companies themselves.


                    18. The fact remains that, while the losses suffered by the two compa-
                 nies are excluded from the scope of the present discussion, Mr. Diallo was
                 receiving remuneration as an employee of those companies, of which he
                 was the gérant. The fact that he was twice detained for over two months
                 and then expelled meant that he was unable to exercise his functions as
                 gérant and deprived him of the income to which he was entitled as such.
                 It seems to me that it would have been logical and fair to allow for that
                 loss of income and to compensate him on that account. A gérant who is
                 at the same time an associé is regarded as working on a self‑employed
                 basis, and on that basis he receives remuneration as long as he is effec-
                 tively carrying out his duties. That is the case even where the associé is the
                 majority or sole shareholder, as in the present case, for the law maintains
                 the fiction of a private limited company (société privée à responsabilité
                 limitée (SPRL)), which was the status of the two companies managed by
                 Mr. Diallo. Although Guinea provides no evidence on the amount of the
                 remuneration attaching to the duties of gérant of the two companies, it is
                 possible to calculate a reasonable amount in equity, rather than dismiss-
                 ing the claim outright, as the Court does, and, for reasons of logic and
                 common sense, I therefore cannot subscribe to such a clear‑cut solution.
                 Thus, even while in detention, Mr. Diallo was necessarily entitled to a
                 certain income, on some basis or other, whether in order to pay various
                 unavoidable expenses, such as the rent for his apartment, the fees of the
                 lawyers acting on his behalf, everyday living expenses, including his food
                 in prison, since detainees were not provided with food, and so on. While
                 the amount of compensation claimed by Guinea is quite clearly dispro-
                 portionate, and it is not easy to put a figure on the amount of such
                 income, it was open to the Court to take account of the particular circum-
                 stances of the case and award an appropriate amount of compensation ; it
                 is thus difficult to understand the radical solution adopted in paragraph 46

                                                                                            81




6 CIJ1032.indb 159                                                                                26/11/13 09:37

                                 ahmadou sadio diallo (sep. op. mahiou)                     402

                 of the Court’s Judgment, and that is the reason why, to my great regret,
                 I cannot accept that the claim should be dismissed outright in this way.


                                         IV. The Procedural Costs

                     19. Finally, regarding the costs incurred in respect of legal representa-
                 tion, it should first be noted that, under this head of compensation, we
                 pass from Mr. Diallo’s personal situation to that involving the Guinean
                 State. Thus it is the Guinean State, acting on the basis of diplomatic pro-
                 tection, which is the Applicant in the present case and which has incurred
                 the costs required in order to defend the rights and interests of its national.
                 
                     20. In this case, Guinea was partially successful in regard to the
                 ­admissibility of the Application, in that the Judgment of 24 May 2007
                  dismissed the objection to admissibility in relation to the protection of
                  Mr. Diallo’s personal rights, and upheld it in relation to the protection of
                  the rights of the companies owned and managed by him. The Judgment
                  of 30 November 2010 was also partially favourable to Guinea in regard
                  to the violations of Mr. Diallo’s personal rights. Finally, Guinea was
                  totally successful on the principle of compensation for the non‑material
                  injury, and partially successful on the principle of compensation for cer-
                  tain of the material injuries. In these circumstances, it seems to me that,
                  both in principle and in equity, it would have been reasonable to allow
                  the reimbursement of a modest proportion of the costs incurred in this
                  third and final phase of proceedings which have lasted for a total period
                  of close to 14 years, having commenced in December 1998 and termi-
                  nated in June 2012. It is thus for this reason of principle and equity that
                  I have not voted in favour of the Court’s operative clause on this point.


                                                                (Signed) Ahmed Mahiou.




                                                                                             82




6 CIJ1032.indb 161                                                                                 26/11/13 09:37

